Name: Commission Regulation (EEC) No 3187/87 of 23 October 1987 laying down detailed rules for the application of Article 5a of Regulation (EEC) No 729/70
 Type: Regulation
 Subject Matter: financial institutions and credit;  EU finance
 Date Published: nan

 27. 10 . 87No L 304/8 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3187/87 of 23 October 1987 laying down detailed rules for the application of Article 5a of Regulation (EEC) No 729/70 provided for in the last subparagraph of Article 4 (2) of Regulation (EEC) No 729/70 shall be limited to 6,8 % per year on the capital provided by Greece, Spain, Ireland and Portugal . 2 . The average period for which the capital made avai ­ lable to the paying agencies by the Member States is tied up shall be considered to be one month and a half. Article 2 1 . For determining the total amount of interest for which the Community is to be responsible in respect of a given financial year, the following formula shall be used : M x 1 ,5 x i THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 3183/87 (2), and in particular Article 5a thereof, Whereas the last subparagraph of Article 4 (2) of Regula ­ tion (EEC) No 729/70 provides for the financial resources intended to cover the expenditure referred to in Article 1 (2) of that Regulation to be provided by the Member States according to the needs of their paying agencies ; Whereas Article 5a of Regulation (EEC) No 729/70 makes provision for the Community being responsible for all or part of the interest, to take account of any difficulties which some Member States might encounter because of the introduction of the new system ; Whereas in the light of the current situation in the Community it appears advisable to limit the Community budget's responsibility for interest charges to four Member States ; Whereas it appears desirable to lay down a formula for calculating the annual interest and to make provision for such interest being paid monthly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION : Article 1 1 . Responsibility for the interest charges incurred by Member States because of the introduction of the system 12 M = total expenditure for the financial year 1,5 = average period for which capital is tied up i = annual rate of interest (0,068). 2 . The interest may be calculated monthly in the course of a financial year with the aid of the coefficient 0,0085, but the total amount eligible in respect of a finan ­ cial year shall be determined by the formula given in paragraph 1 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4 . 1970, p. 13 . (2) See page 1 of this Official Journal .